Citation Nr: 1341482	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran served on active duty from November 1953 through April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A timely Notice of Disagreement (NOD) was received from the Veteran in April 2012.  After a Statement of the Case (SOC) was mailed to the Veteran in September 2012, the Veteran perfected his appeal in October 2012, via VA Form 9 substantive appeal.

In September 2013, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C. for further claims development, to include:  efforts to obtain records pertaining to any additional treatment for hearing loss identified by the Veteran; scheduling the Veteran for a new VA examination to determine the severity and functional effects of the Veteran's hearing loss; and readjudicating the Veteran's claim.  For the reasons discussed below, the Board finds that this matter must be remanded again for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board directed that the Veteran be arranged to undergo a new VA examination to determine the current severity of the Veteran's hearing loss and any resulting functional and occupational impairment.  The examiner was also asked to opine as to the broad range and apparent discrepancy of speech discrimination scores shown during the Veteran's private audiological evaluations in October 2010 and April 2012 and during VA examinations performed in June 2011, July 2012, and December 2012.  To the extent that the examiner determined that any of the audiometric tests shown in the record was unreliable, the examiner was asked to note the same and provide an explanation as to why such testing was unreliable.

During an October 2013 VA examination, which was performed in conjunction with a review of the claims file, the examiner observed that in general speech discrimination test scores will have slight variances from one test to another based on factors such as test-retest performance, chosen test lists, and differing methods of presentation.  With this rationale in mind, the examiner opined further that the only speech discrimination score which was not within acceptable test-retest variability was the right ear discrimination score shown in a private October 2010 examination.  The examiner appeared to base this determination upon the finding that speech discrimination testing performed during that evaluation was not performed in accordance with the Maryland CNC word list test, but rather, via other methods that are not consistent with VA accepted protocol (such as NU-6 list and monitored live voice testing).

The Board's own review of the evidence indicates that the VA examiner was mistaken.  In that regard, the private October 2010 evaluation reflects that speech discrimination testing was performed via Maryland CNC word list test.  The Board is mindful of the examiner's note that speech recognition scores vary from test to test due to the factors noted in the October 2013 report.  Nonetheless, given the extent that the October 2010 private speech recognition scores differ from other testing performed during the appeal period (here, the Board points out that the audiometric findings from the October 2010 private evaluation indicates findings that would warrant a compensable disability rating), the Board finds that a revised opinion as to the reliability of the October 2010 audiological findings is necessary in this case.

The claims file should be provided to the same VA examiner who performed the October 2013 VA examination for her review and a supplemental addendum opinion should be obtained as to the reliability of the Veteran's October 2010 private audiological testing.  If the examiner determines that the private October 2010 findings are unreliable, the examiner should provide complete explanation and rationale for her conclusions.  If the same VA examiner from the October 2013 examination is unavailable, or, the examiner deems that further examination of the Veteran is required, the RO should arrange for the Veteran to undergo a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The claims file should be forwarded to the same VA examiner who performed the October 2013 VA examination.  The examiner should review the entire claims file and provide an addendum opinion as to whether speech discrimination scores and audiometric pure tones expressed in the private October 2010 study from King Hearing Center are reliable.  The examiner should note that speech discrimination testing during the private October 2010 study was performed via the Maryland CNC word list test.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the October 2013 VA examiner, the Veteran should be arranged to undergo a new VA examination for the opinion requested above.  If the same VA examiner who performed the October 2013 VA examination is unavailable, then the claims file should be provided to another appropriate examiner for review and a full audiological examination.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  After completion of the above development, the issue of entitlement to a compensable initial disability rating for bilateral hearing loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



